Citation Nr: 1724859	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, and to include as secondary to a respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In March 2014 and July 2015, the Board remanded this appeal for further development.


FINDINGS OF FACT

1.  The Veteran's COPD and asthma were not incurred in, and are not otherwise related to, his active service.  The Veteran's respiratory disorders are more likely than not related to his history of smoking.

2.  The Veteran's sleep apnea was not incurred in, and is not otherwise related to, his active service.

3.  The Veteran does not have a clinical diagnosis of PTSD.  The Veteran's generalized anxiety disorder is secondary to his nonservice-connected respiratory disorders.  The Veteran's specified depressive disorder is secondary to the generalized anxiety disorder and most likely due to the nonservice-connected respiratory disorders.  The Veteran does not have an acquired psychiatric disorder that was incurred in, or is otherwise related to, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include COPD and asthma, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea, to include as secondary to a respiratory disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and specified depressive disorder, and to include as secondary to a respiratory disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  February and August 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in April 2014 and August 2016, and a supplemental medical opinion was obtained in March 2017.  Considered together, the examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  Considered together, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  

The Veteran's representative raised specific arguments in the June 2017 Appellate Brief Presentation.  In the paragraphs that follow, the Board will address each argument.  

First, the representative argued that the August 2016 examiner and the March 2017 author failed to consider the Veteran's lay statements concerning in-service respiratory problems.  The Board finds this argument to be inaccurate; the reports show that the Veteran's lay statements, including ones concerning in-service respiratory problems, were considered.

Second, the representative argued that the VA medical opinions of record were inadequate because they improperly relied on a VA treatment record in which a clinician stated that the Veteran "probably had asthma in his teens and 20s..."  The representative believed reliance on this record was improper because it contradicts the presumption of soundness, which should apply in this case.  The Board finds this argument to mischaracterize the medical opinions and the law.  The law imposes no reasons-and-bases requirement on examiners.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Medical professionals that provide etiological opinions can be thought of as expert witnesses, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), and it is the job of the rater to take their "testimony" and apply it, along with the remaining evidence of record, to the law to reach an equitable decision, see Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  In this instance, the Board requested in the March 2014 remand that this VA treatment record be discussed and the examiners/authors did just that.  Their discussions of this VA treatment record were factually accurate, see Reonal v. Brown, 5 Vet. App. 458, 461 (1993), and the opinions, when considered together, allow the Board's evaluations to be fully informed.  That the VA treatment record itself may contradict the presumption of soundness is a piece of evidence for the Board to consider in its analysis; it does not render the VA medical opinions inadequate to decide the claims.

Third, the representative challenged the competency of the March 2017 medical opinion author and requested a copy of her CV.  Generally, VA medical examiners are presumed competent.  Rizzo v. Shinseki, 580 F.3d 1288, 1290 (Fed. Cir. 2009).  The Board is not mandated to provide a reasons and bases for concluding that a medical examiner is competent unless the issue is raised by the Veteran, at which point the burden is on the Veteran to provide clear evidence to the contrary.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  In this case, the representative raised two arguments.  First, the author was not a licensed medical professional.  This argument is without merit.  The author is a licensed podiatrist, and proof of licensure can be found on the internet using her maiden name.  That she added her spouse's last name to her name, connecting them with a hyphen, and did not update her licensure records is an administrative error and does not speak to her competency to provide a medical opinion.  Second, the representative argued that the author was not competent to provide an etiological opinion on a respiratory condition or sleep apnea because she is a podiatrist.  The Board is not persuaded by this argument.  That the author specializes in podiatry does not mean that she is incompetent in all other areas of medicine.  Attaining her degree, a DPM, requires, in part, a generalized medical education that all medical students receive, as well as completion of a residency that provides for an interdisciplinary experience with rotations outside of the specialization of podiatry.  See American Association of Colleges of Podiatric Medicine, Podiatric Education, (June 16, 2017), http://www.aacpm.org/podiatric-education/.  Furthermore, pulmonary functioning is not an area of medicine where VA has routinely required examinations and opinions to be performed by pulmonary specialists.  See M21-1, III.iv.3.A.6.a-e (examinations for hearing, vision, dental, and psychiatry must be performed by specialists but otherwise a specialist should only be used if it is considered essential for rating purposes).  The claims at issue are not unusually complex and there are not conflicting opinions that need to be reconciled.  See id.  Additionally, the opinion itself shows that the author had a complete understanding of the Veteran's medical history and reviewed and considered pertinent medical literature.  Accordingly, the Board finds that the March 2017 author is competent; the Veteran has not provided clear evidence to the contrary.  Notwithstanding this finding, the Board will consider the author's specialization in podiatry in weighing the probative value of her opinion.  See M21-1, III.iv.3.D.2.o ("where an examiner is basically competent, matters like specialty, Board certification, experience and other related considerations will merely be considerations in determining probative value of the examination or opinion.").  The Board declines the Veteran's request for a copy of the author's credentials.  As discussed above, the author is a licensed medical profession who is competent to provide an etiological opinion, and the opportunity to review a CV would not change that determination.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

A.  Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder.  For the reasons that follow, the Board finds that service connection is not warranted.  

Preliminarily, the Board notes that the Veteran's June 1978 entrance examination does not reveal a respiratory condition; thus, the Veteran is presumed to have been sound upon entrance into service.  38 C.F.R. § 3.304(b).  This presumption may be rebutted if VA shows that there is clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  Id.  In reviewing the evidence, the Board finds that the idea the Veteran had asthma prior to entrance into service stems from a February 2010 VA record that states: "Notes had symptoms since late teens/early twenties with SOB and wheezing.  Was never treated but diagnosed with 'COPD' at Temple in 2006.  However, given his significant bronchodilator reactivity likely had longstanding asthma with now some irreversibility."  Given the wording of this record, it appears that the Veteran reported to a VA doctor that he experienced symptoms in his teens/early twenties.  This doctor then considered those statements, along with objective testing results, to conclude that the Veteran "likely had longstanding asthma."  This doctor did not conclude that the asthma preexisted entrance into service, and the Veteran's statements are not clear and unmistakable evidence of such, particularly where his June 1978 entrance examination did not note such problems and he marked no "shortness of breath," "chronic cough," or "asthma" on the Report of Medical History he completed in conjunction with the entrance examination.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran had a respiratory disorder that preexisted service; the presumption of soundness is not rebutted.  38 C.F.R. § 3.304(b).  The Veteran is presumed to have been sound upon entrance into service.

April 2014 and August 2016 VA examination reports show that the Veteran has current diagnoses of COPD and asthma.  The first element of service connection is met; the Veteran has a current disease.

The Veteran's June 1978 entrance examination and August 1981 separation examination do not note a respiratory condition.  The Reports of Medical History, completed by the Veteran in conjunction with each of these examinations, show that the Veteran marked no "shortness of breath," "chronic cough," or "asthma."  The Veteran's service treatment records do not show that he experienced respiratory symptoms (although on two occasions it was noted that he experienced coughing but both instances were related to acute sickness, a cold).  Nonetheless, the Veteran has reported that he did experience shortness of breath, coughing, and loss of stamina throughout service and in the years that followed.  See November 2011 Travel Board hearing transcript.  He reported that the cold air and the fumes from the motor pool caused and aggravated his respiratory problems.  Id.  He reported that he did not seek treatment for his respiratory problems because he did not have proper medical insurance.  Id.

The Board has considered the VA examinations of record.  In the July 2016 Board remand, the Board found that the April 2014 VA examination was inadequate to decide the claim because the examiner did not consider the Veteran's lay statements in formulating the etiological opinion.  Accordingly, that examination need not be discussed as the Board cannot rest its decision on an exam it has already determined to be inadequate.  The August 2016 VA examination report shows that the Veteran's asthma is less likely than not related to service.  This conclusion was based on a lack of corroborating evidence in the service treatment records and a large gap in time between discharge from service and initial diagnosis.

In March 2017, a supplemental etiological opinion was obtained.  The author wrote that the Veteran has current diagnoses of asthma and COPD and they are less likely than not related to active service.  The author highlighted that the Veteran was a heavy smoker, 40+ pack years, and that medical literature indicates a strong association between smoking and the development of respiratory disorders.  The author acknowledged the Veteran's reports of in-service symptomatology but noted that they were not corroborated by his service treatment records; the same finding was made as to a February 2010 doctor's statement that indicated that asthma may have existed but been undiagnosed in the Veteran's teens/early twenties.  The author concluded that it was at least as likely as not that the Veteran's asthma and COPD were the result of his long-time, heavy, smoking history.

The Board finds the VA etiological opinions to be persuasive.  When considered together, those opinions make clear that the authors had a solid understanding of the Veteran's medical history and military service.  The March 2017 opinion, in particular, was very persuasive in its citation to pertinent medical literature.  

The evidence in favor of a nexus is less persuasive.  There are no medical professionals who have written a favorable opinion.  As discussed above, the February 2010 VA treatment record did not place the onset of asthma in service or prior to service; rather, that opinion merely revealed that the asthma was likely longstanding.  The evidence in support of the claim is generally based on the Veteran's statements, which the Board attributes minimal probative value for the following reasons.  First, there is an absence of contemporaneous evidence corroborating the Veteran's reported symptomatology during service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Second, there are contemporaneous statements made by the Veteran, in the form of the June 1978 and August 1981 Reports of Medical History, that contradict his current assertion that he experienced respiratory symptoms during service.  Third, there is a large gap in time between discharge from service and treatment for any symptoms.  Fourth, VA treatment records show that the Veteran has a history of substance abuse and, in general, the Board acknowledges that his interest in the outcome of this decision may affect his testimony.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the Board finds his statements to be of minimal probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).

Based on consideration of all the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current respiratory disorders were incurred in, or are otherwise related to, his active service.  The Board notes that the regulatory provisions pertaining to chronic diseases and continuity of symptomatology are not applicable to the Veteran's diagnosed diseases.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board also notes that VA law precludes consideration of service connection for a respiratory disorder as due to tobacco use during active service.  38 C.F.R. § 3.300(a).  There is no doubt to be resolved; service connection for a respiratory disorder is not warranted.


B.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  For the reasons that follow, the Board finds that service connection is not warranted.

In April 2010, the Veteran underwent an in-home, overnight sleep study.  The results of the study confirmed a diagnosis of obstructive sleep apnea.  Thus, the first element of service connection is met; the Veteran has a current disability.

The Veteran believes that this disease is secondary to his asthma.  See November 2011 Travel Board hearing transcript.  As his asthma is not service connected, it may not be the basis for a secondary theory of entitlement.  Accordingly, service connection for sleep apnea secondary to asthma is not warranted.  38 C.F.R. § 3.310.  

The Veteran's service treatment records reflect no complaints of, treatment for, or diagnosis of sleep apnea.  More generally, they also do not contain any notations indicating abnormal sleep habits, such as snoring.  

April 2014 and August 2016 VA examiners opined that sleep apnea was less likely than not related to service because it was not noted in the service treatment records and not diagnosed until more than 25 years after discharge from service.  A March 2017 medical opinion reached the same conclusion and provided a similar rationale but with a bit more depth.  The March 2017 author noted that active duty and presumptive period records lacked any subjective and/or objective somnolence-based evidence related to sleep apnea or that could indicate a change in the Veteran's sleep patterns during active service.  The author also noted that medical literature shows a strong association between weight gain/obesity and sleep apnea, and the Veteran's medical records showed a gain of 45 lbs. between discharge from service and his present weight; the Veteran's body mass index (BMI) was also currently noted to by 34.  Accordingly, the author determined that the sleep apnea was more likely than not related to the excessive weight gain and elevated BMI.

The Board finds these VA etiological opinions to be persuasive.  The rationales are well-reasoned and show a thorough understanding of the Veteran's medical history and service.  There are no competent etiological opinions to the contrary.  The Veteran has not asserted that his sleep apnea is directly related to service, and the evidence does not support such a conclusion.  Accordingly, the Board finds that the Veteran's sleep apnea was not incurred in, and is not otherwise related to, his active service.  There is no doubt to be resolved; service connection for sleep apnea is not warranted.

C.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran asserted that he has posttraumatic stress disorder (PTSD); however, his stressor could not be verified and a clinical diagnosis for PTSD has never been made.  See 38 C.F.R. § 3.304(f), 4.125(a).  The Board also notes that the Veteran is not competent to provide his own psychiatric diagnosis as he possesses no medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  An April 2014 VA examination report provides current diagnoses of generalized anxiety disorder and specified depressive disorder.  Accordingly, first element of service connection is met; the Veteran has a current disability.

The Veteran's service treatment records are absent of any evidence relating to a psychiatric disorder.  The Veteran reported that he was required to work outside in Germany and experienced chest tightness due to extremely cold air and asked if he could go on sick call but was denied.  He believes that this was an in-service stressor.  The Board notes that this event is not corroborated by his service records.  The Board also finds the Veteran's statements to be of minimal probative value, generally for the same reasons cited above in discussion of the claim of service connection for a respiratory disorder.

The April 2014 VA examiner opined that the Veteran's generalized anxiety disorder is most likely secondary to his respiratory disorders and his fear that he will not wake up or survive his breathing problems.  The examiner wrote that the Veteran worries a lot about his breathing problems and that they have prevented him from continuing to work and do things he would like to be able to do.  The examiner opined that the Veteran's specific depressive disorder is considered secondary to the anxiety and is most likely due to his inability to breath properly, not being able to work as a result, and not being able to do the things he would like to do.

The Board finds the April 2014 VA examiner's opinions to be persuasive as they are based on an in-person interview and evaluation and show a full understanding of the Veteran's psychiatric condition.  The Board notes that they are also consistent with the Veteran's VA treatment records, which corroborate the Veteran's concerns regarding his respiratory disorders and occupational functioning.

As the Veteran is not service connected for any respiratory disorder, service connection for an acquired psychiatric disorder as secondary to a respiratory disorder is not warranted.  38 C.F.R. § 3.310.  Given that the competent etiological evidence shows that the acquired psychiatric disorders are related to the Veteran's respiratory disorders, they also necessarily weigh against a finding that the acquired psychiatric disorders are directly related to service.  The Veteran's assertion regarding an in-service stressor is not persuasive, and does not warrant further investigation via an additional medical opinion.  In summary, the preponderance of the evidence weighs against a nexus between the Veteran's current acquired psychiatric disorders and his active service; there is no doubt to be resolved; service connection for an acquired psychiatric disorder is not warranted.







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a respiratory disorder is denied.

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


